Devens, J.
1. The defendant contends that a more particular description of the apparatus, &c. used should have been given in the complaint, especially as it appeared at the trial that the complainant might have done this. But all such apparatus, books, &c. might have been, and probably were, entirely lawful and proper instruments in themselves; the important matter charged was that they were used for an unlawful purpose, set forth in the complaint. If this was alleged and proved, any detailed description of them was unnecessary.
2. The complaint is not bad for duplicity in charging the defendant with having been engaged “ in the business and employment ” forbidden by the statute. These words are used as substantially synonymous terms, to describe the transaction of registering bets and buying or selling pools.' It would be an extremely forced construction to hold, as the defendant urges, that by the use of these two words he is charged with being both principal and agent, or as employer and employee.
3. Nor is the allegation in a single count, that the defendant was engaged in the business and employment of both “ registering bets and selling pools,” open to the objection of duplicity. *208They are not distinct kinds of unlawful business, but different parts of one transaction, representing different stages of it. In Stevens v. Commonwealth, 6 Met. 241, 242, it was held that the Rev. Sts. c. 126, § 20, prescribing the punishment of “every person who shall buy, receive, or aid in the concealment of any stolen goods, knowing the same to have been stolen,” describes only one offence, which may be committed either by buying, receiving, or aiding in the concealment of such goods; and that an indictment which alleged that a defendant received and aided in the concealment of such goods charged but a single offence. A pool was, we think, correctly defined as a combination of stakes, the money derived from which was to go to the winner. Registering the bets and “ buying or selling pools ” would appear to be but one transaction.
If, however, they were distinguishable criminal acts, the indictment would not be bad for duplicity. In Commonwealth v. Moody, 143 Mass. 177, assuming that the registering of bets and the selling of pools were distinct offences, it was held that the offence of keeping a room for these various purposes was but a single one, and that it made no difference how many unlawful purposes- the room was kept for.
The offence with which the defendant was charged was being present in a room of this character, kept by another person, aiding in the unlawful business there conducted, under the clause of the statute which renders culpable “ whoever is present in any such place, engaged in any such business or employment.” Whatever portion of the unlawful business there conducted he engaged in, he was guilty of the offence denounced by the statute, nor was he guilty of more than a single offence if he both registered bets and bought or sold pools.
4. It was not necessary to describe the method or manner of registering bets or selling pools, or the particular contests which were made the subject of gambling. The defendant was sufficiently informed of the charge against him, although the indictment did not go into this minute detail.
5. At the trial, the defendant objected that it was not sufficiently shown that the offence for which the defendant was tried in the Superior Court was the same of which he had been convicted in the lower court. The government relied in the Supe*209rior Court upon May 28, as alleged in the complaint, as the day of the offence. Where the evidence corresponds with the allegation in the complaint, the jury, in the absence of proof to the contrary, may presume the offence proved to be the same as that of which the defendant had been convicted in the lower court. Commonwealth v. Field, 119 Mass. 105. It was shown, also, that the defendant had contended in the lower court that there was not sufficient evidence to convict him of the offence upon the day named, which indicated that the day alleged was the day there relied on by the prosecution.
6. Evidence was admitted that at various times between May 18 and May 28 the defendant was present at the room described, engaged in doing certain things which tended to show he was engaged in the business alleged in the complaint. The presiding judge received this evidence, not requiring the government to make its election until the evidence was in as to which date it should rely upon. He then directed the jury to consider the evidence as to what occurred at other dates previous, as bearing only upon the question whether the premises were kept for that purpose on May 28. The character of the room was a vital point in the case, as the defendant was only to be held guilty under the statute if he had engaged in the business in a room kept or occupied for the unlawful purpose described.
For the limited object of showing this, evidence as to the business conducted there immediately previous to the date in question was competent. The offence of keeping and occupying such a room is a continuing one. and as relevant to the inquiry whether the room was kept on May 28 for the unlawful purpose of registering bets and selling pools, evidence that this business was there conducted at various times during the ten days previous had a legitimate bearing. Commonwealth v. Carney, 108 Mass. 417. It could not be excluded because it had also a tendency to show that the defendant was at other times engaged in assisting in it. We must assúme that the jury received this evidence only to the limited extent allowed by the judge, that of ascertaining the character of the room described.
7. The defendant requested the judge to instruct the jury, that, in order to convict, the jury must find every element present in the case; viz. that the defendant was, upon the date named, *210present in a place or room fitted with apparatus, books, and other devices designed and intended for the purpose of registering bets and of buying and selling pools upon the results of certain trials and contests of speed between contesting beasts, to wit, contesting horses, and was then and there engaged in the business and employment of registering bets and selling pools upon the results of said trials and contests. The judge declined so to rule, but instructed the jury, that in order to convict they must find every element present in the case; viz. that if the defendant, at the time named, was “ present in any such place as that named in the statute, that is, any place like or similar ” to that named in the statute, and was then and there engaged in any such business or employment as that named in the statute, he would be guilty. To this ruling and refusal to rule the defendant excepted.
The ruling as given, while it met the request of the defendant fairly in the main, is in one respect unfortunately phrased in using in reference to the place, where the defendant must have been found aiding in the unlawful act charged, the expression, “that is, any place like that or similar to that named in the statute.” This is preceded, however, by the words “ any such place as that named in the statute, that is,” &c. It is evident that the judge used the phrases as synonymous with each other, and that it could not have been supposed by the jury that the defendant could have been convicted unless he was present in a place clearly and distinctly of the character defined in the statute. The argument of the defendant is, that it might have been inferred by the jury that, if the place bore a likeness or similarity to that described in the statute, while yet it differed therefrom, the defendant might be convicted. Connected as it was with the previous expression, we do not think this misunderstanding could have arisen. If not, this verbal inaccuracy, to which the judge’s attention was not called, can have done the „ defendant no harm.
Other exceptions taken by the defendant, as well as the numerous reasons assigned in arrest of judgment, which were identical with those stated in the motion to quash, have been considered so far as seemed desirable with those already discussed.
Exceptions overruled.